UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1-SA x SEMIANNUAL REPORT PURSUANT TO REGULATION A or ¨ SPECIAL FINANCIAL REPORT PURSUANT TO REGULATION A For the fiscal semiannual period ended June 30, 2017 YiLoLife Inc. (Exact name of issuer as specified in its charter) Delaware 47-4108218 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 201 S. 36th Street, Phoenix, Arizona 85034 (Full mailing address of principal executive offices) (305) 608-2362 (Issuer’s telephone number, including area code) Item 1. Management’s Discussion and Analysis of Financial Condition and Results of Operations Notwithstanding any references to YiLoLife Inc. or any of its subsidiaries, YiLoTMor YiLoLifeTM, all marijuana and marijuana-infused products referenced herein are acquired, possessed, owned, cultivated, manufactured, delivered, transferred, transported, supplied, sold, and/or dispensed exclusively by Natural Relief Clinic, Inc., an Arizona nonprofit corporation ("NRC"), in conformity with nonprofit medical marijuana dispensary licenses issued by the Arizona Department of Health Services. Any express or implied reference herein to the any of the foregoing activities relating to marijuana or marijuana-infused products shall be deemed to be references to the exclusive conduct of NRC. Any reference to the involvement of YiLoLife in such activities is intended to describe YiLoLife's role as a service provider for NRC. NRC does business as YiLoTMand YiLoLifeTMpursuant to a limited nonexclusive branding license granted by YiLoLife, LLC, and it also does business as Green Farmacy. The following discussion and analysis should be read together with our financial statements and the related notes appearing elsewhere in this report. Statements in this report may be "forward-looking statements." Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this report. In addition, such statements could be affected by risks and uncertainties related to: ¨ our ability to raise funds for general corporate purposes and operations; ¨ our ability to recruit qualified management and technical personnel; ¨ federal and state regulations impacting our operations and those of our sole client, NRC, and our prospective clients; and ¨ the other factors discussed in the "Risk Factors" section included in the Company’s Form 1-A filed with the SEC on November 15, 2016 which are incorporated herein by reference. Any forward-looking statements speak only as of the date on which they are made, and except as may be required under applicable securities laws, we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this report. 2 As a company, YiLoLife Inc. (“Company”) currently provides valuable, ancillary services to Natural Relief Clinic, Inc. ("NRC") located in Arizona, which is our sole client, licensee, lessee, and customer. NRC operates state-compliant medical marijuana dispensaries in Arizona. We fill the void left by the traditional business community who neglect organizations such as NRC despite its need for the same services as other businesses. Viewed together, YiLoLife Inc.'s operating subsidiaries provide substantially all the necessary support services NRC needs to manage its operations - from acquiring cultivation facilities, providing industry-leading proprietary edible infusion processes, to leasing support personnel and stocking its YiLoTM-branded products at registered dispensary sites state-wide. Perhaps most importantly, as the exclusive YiLoTM-brand family of service providers, we empower our client, NRC, to contain its costs and ensure consistent results. Results of Operations The six month periods ended June 30, 2017 and June 30, 2016 Revenue. The Company had $2,820,261 in revenue for the six month period ended June 30, 2017, compared to $3,628,824 in revenue for the six month period ended June 30, 2016. All of the Company's revenue was derived from its sole client, NRC. YiLoTM-branded products are currently only being produced in Arizona. The marijuana market was not approved by the voters in 2016 for recreational use. The medical marijuana patients in AZ fluctuate around 100,000 patients. NRC, YiLo’s sole client, was one of the first infusion companies in AZ. Now approximately 23 infusion companies exist which led to higher competition for the same pool of approximately 100,000 medical marijuana patients. Due to increased competition and a stagnant customer base, the necessity for NRC to lower its prices was imperative for them to stay competitive but led to less revenue. As a result, the Company lowered its prices charged to NRC leading to less revenue for the Company. The Company made a strategic decision to enter the California market before the end of 2017 to reach a larger customer base. Accrual based revenues for our subsidiaries that provided services to NRC forthe six month periods ended June 30, 2017 and 2016 are as follows: Accrual Revenue Six Months Ended June 30, 2017 Six Months Ended June 30, 2016 JJ Empire, LLC $ 1,903,553 $ 2,644,751 YiLo Life Inc. $ 150,025 $ 150,000 Green Outlet $ 54,255 $ 46,433 Food 2828, LLC $ 712,428 $ 787,640 Total $ 2,820,261 $ 3,628,824 Operating Expenses. Selling, general, and administrative expenses were $1,848,951 for the six month period ended June 30, 2017, compared to selling, general, and administrative expenses of $2,175,659 for the six month period ended June 30, 2016. The decrease in selling, general, and administrative expenses was primarily due to decreases in advertising, legal fees, miscellaneous, and supplies, offset by increases in depreciation, development expense, professional services, rent, and salaries and wages. Net Income.Net income for the six month period ended June 30, 2017 was $849,692, compared to net income of $1,453,165 for the six month period ended June 30, 2016. See "Revenue" above. Liquidity and Capital Resources We had cash and cash equivalents of $577,488 at June 30, 2017 and $300,616 at December 31, 2016. 3 During the six month period ended June 30, 2017, we had net cash provided by operating activities of $740,670. This was primarily due to net income of $849,692, depreciation of $112,967, an increase in accounts receivable from a related party of $148,762, an increase in prepaid expense of $3,843, and a decrease in accounts payable and accrued expenses of $69,384. During the six month period ended June 30, 2016, we had net cash provided by operating activities of $1,048,782. This was primarily due to net income of $1,453,165, depreciation of $73,200, an increase of accounts receivable from a related party of $625,838, an increase in prepaid expense of $2,505, and an increase of accounts payable and accrued expenses of $150,760. Net cash used by investing activities was $142,458 for the six month period ended June 30, 2017 compared to net cash used in investing activities of $194,247 for the six month period ended June 30, 2016. Net cash used in investing activities related to purchases of fixed assets. Net cash used by financing activities was $321,340 for the six month period ended June 30, 2017 compared to net cash used by financing activities of $17,150 for the six month period ended June 30, 2016. The increase in net cash used by financing activities was primarily due to dividends paid to shareholders. We will have additional capital requirements during 2017 and 2018. We do not expect to be able to satisfy our anticipated cash requirements through sales activity, and therefore we will attempt to raise additional capital through the sale of our common stock pursuant to our offering circular which has been qualified by the Securities and Exchange Commission. We cannot assure that we will have sufficient capital to finance our growth and business operations or that such capital will be available on terms that are favorable to us or at all. Off-Balance Sheet Arrangements The Company has no off balance sheet arrangements. Item 2. Other Information None. 4 Item 3. Financial Statements Report of Independent Auditors on the Consolidated Financial Statements of YILOLIFE INC AND CONSOLIDATED ENTITIES June 30, 2017 5 YILOLIFE INC CONSOLIDATED FINANCIAL STATEMENTS WITH SUPPLEMENTAL INFORMATION Six months ended June 30, 2017 and 2016 TABLE OF CONTENTS PAGE Accountant’s Compilation Report 7 Consolidated Financial Statements: Consolidated Balance Sheets 8 Consolidated Statements of Income and Stockholders' Equity 9 Consolidated Statements of Cash Flows 10 Notes to Consolidated Financial Statements 11 Supplemental Information: Selling, General, and Administrative Expenses 17 6 ACCOUNTANTS’ COMPILATION REPORT To the Stockholders’ of YiLoLife Inc. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the accompanying consolidated financial statements of YiloLife Inc. and consolidated entities which comprise the balance sheet as of June 30, 2017 and December 31, 2016, and the related statements of income and stockholders’ equity and cash flows for the six months ended June 30, 2017 and June 30, 2016, and the related notes to the financial statements in accordance with GAAP basis of accounting, and for determining that the GAAP basis of accounting is an acceptable financial reporting framework. We have performed a compilation engagement in accordance with Statements on Standards for Accounting and Review Services promulgated by the Accounting and Review Services Committee of the AICPA. We did not audit or review the financial statements nor were we required to perform any procedures to verify the accuracy or completeness of the information provided by management. Accordingly, we do not express an opinion, a conclusion, nor provide any form of assurance on these financial statements. Phoenix, Arizona August 29, 2017 METZ & ASSOCIATES, PLLC | CERTIFIED PUBLIC ACCOUNTANTS 7 Table of Contents YILOLIFE INC CONSOLIDATED BALANCE SHEETS As of June 30, 2017 and December 31, 2016 2017 2016 ASSETS CURRENT ASSETS Cash and cash equivalents $ 577,488 $ 300,616 Accounts receivable due from related party 6,097,827 5,950,065 Prepaid insurance 6,205 1,362 TOTAL CURRENT ASSETS 6,681,520 6,252,043 PROPERTY AND EQUIPMENT 1,838,937 1,696,479 Less: Accumulated depreciation (537,898 ) (424,931 ) NET PROPERTY AND EQUIPMENT 1,301,039 1,271,548 TOTAL ASSETS $ 7,982,559 $ 7,523,591 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 105,407 $ 174,791 Current portion of notes payable 17,858 17,858 Refundable security deposit 6,000 6,000 TOTAL CURRENT LIABILITIES 129,265 198,649 NON-CURRENT LIABILITIES Auto loans, net of current portion 14,714 25,054 TOTAL NON-CURRENT LIABILITIES 14,714 25,054 TOTAL LIABILITIES 143,979 223,703 STOCKHOLDERS’ EQUITY 7,838,580 7,299,888 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 7,982,559 $ 7,523,591 The accompanying notes are an integral part of these financial statements. 8 Table of Contents YILOLIFE INC CONSOLIDATED STATEMENT OF INCOME & STOCKHOLDERS’ EQUITY Six months ended June 30, 2017 and 2016 2017 2016 Revenue $ 2,820,261 $ 3,628,824 Selling, general, and administrative expenses 1,848,951 2,175,659 INCOME BEFORE TAXES 971,310 1,453,165 Provision for income taxes: Federal 92,662 0 State 28,956 0 TOTAL PROVISION FOR INCOME TAXES 121,618 0 NET INCOME 849,692 1,453,165 Stockholders’ equity at the beginning of the period 7,299,888 5,846,197 Add: contributions – 7,000 Less: distributions (311,000 ) (9,225 ) STOCKHOLDERS’ EQUITY AT THE END OF PERIOD $ 7,838,580 $ 7,297,137 In the opinion of management all adjustments necessary in order to make the interim financial statements not misleading have been included. The accompanying notes are an integral part of these financial statements. 9 Table of Contents YILOLIFE INC CONSOLIDATED STATEMENT OF CASH FLOWS Six months ended June 30, 2017 and 2016 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 849,692 $ 1,453,165 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 112,967 73,200 (Increase) decrease in: Accounts receivable due from related party (148,762 ) (625,838 ) Prepaid expense (3,843 ) (2,505 ) Increase (decrease) in: Accounts payable and accrued expenses (69,384 ) 150,760 Net cash provided by operating activities 740,670 1,048,782 CASH FLOWS USED BY INVESTING ACTIVITIES: Purchase of fixed assets (142,458 ) (194,247 ) Net cash (used) by investing activities (142,458 ) (194,247 ) CASH FLOWS USED FINANCING ACTIVITIES: Repayment of notes (10,340 ) (14,925 ) Contributions from shareholders 0 7,000 Dividends paid to shareholders (311,000 ) (9,225 ) Net cash (used) by financing activities (321,340 ) (17,150 ) NET INCREASE IN CASH 276,872 837,385 CASH AT BEGINNING OF PERIOD 300,616 56,395 CASH AT END OF PERIOD $ 577,488 $ 893,780 The accompanying notes are an integral part of these financial statements. 10 Table of Contents YILOLIFE INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2017 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of YiLoLife Inc (“Company”) is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management who is responsible for their integrity and objectivity. These accounting policies conform to generally accepted accounting principles (GAAP) and have been consistently applied in the preparation of the financial statements. Nature of Operations – The Company was incorporated on May 11, 2015 in the state of Delaware. The Company is engaged primarily in the management and consulting business as well as other businesses that are generally tied to the consulting business. The Company operates primarily in the state of Arizona. Principles of Consolidation – The accompanying consolidated financial statements include the accounts of Yilolife Inc. and the wholly owned subsidiaries, JJ Empire LLC, Food 2828 LLC, Green Outlet Life LLC and the development stage companies, YiLo Life LLC, YiLo CBD LLC, Commercial Business Development LLC and Commercial Business Development Arizona, LLC as of June 30, 2017 and December 31, 2016 (collectively, the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). All significant intercompany transactions and balances have been eliminated in consolidation. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Method of Accounting – The Company presents its financial statements on the accrual basis of accounting in compliance with GAAP. Revenues are recognized when services are rendered and expenses realized when the obligation is incurred. Cash and Cash Equivalents – For purposes of reporting cash flows, the Company considers all cash accounts which are subject to withdrawal restrictions or penalties, and highly liquid debt instruments purchased with a maturity of three months or less to be cash or cash equivalents. Accounts Receivable – The Company estimates an allowance for doubtful accounts based on the creditworthiness of its customers as well as general economic conditions. Consequently, an adverse change in those factors could affect the Company’s estimate of its bad debt. Property and Equipment – Property, equipment, and leasehold improvements are stated at cost, less accumulated depreciation and amortization. Depreciation is provided in amounts sufficient to relate the cost of depreciable assets to operations over their estimated service lives using the straight-line method. Leasehold improvements are amortized over the lessor of the life of the lease or service lives of the improvements using the straight-line method. Renovations and improvements that add utility or significantly extend the useful life of assets are capitalized. Repair and maintenance costs are expensed as incurred. Long-Lived Assets – GAAP requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value. This standard did not have a material effect on the Company’s results of operations, cash flows or financial position. Compensated Absences – The Company allows full-time employees to receive compensation for vacation and sick leave. Compensated absences for vacation and sick pay have not been accrued since they cannot be carried forward from year to year, but are expensed as incurred. Revenue Recognition – The Company provides consulting and management services. Revenue, which includes consulting, management services, and rent, is recognized when earned. 11 Table of Contents YILOLIFE INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2017 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Advertising Expenses – Advertising and marketing costs are expensed as incurred. Advertising expenses for the period ended June 30, 2017 and 2016 were $27,732 and $250,001. Income Taxes – The Consolidated common ownership pass-through entities are disregarded entities under the Internal Revenue Code and applicable state statues. The income of the consolidated companies flows through to YiloLife, Inc. and is taxed as a C Corporation. NOTE B – PROPERTY AND EQUIPMENT Property and equipment consists of the following at June 30, 2017: 2017 Estimated Useful Life Automobiles $ 163,905 5 years Buildings 366,217 39 years Equipment 266,259 5-7 years Furniture & fixtures 212,220 5-7 years Land 42,365 Leasehold improvements 536,513 15 years Software 251,458 3 years 1,838,937 Accumulated depreciation (537,898 ) $ 1,301,039 For the six months ended June 30, 2017 depreciation charged to income was $112,967. Property and equipment consists of the following at December 31, 2016: 2016 Estimated Useful Life Automobiles $ 163,905 5 years Buildings 366,217 39 years Equipment 210,334 5-7 years Furniture & fixtures 198,588 5-7 years Land 42,365 Leasehold improvements 493,612 15 years Software 221,458 3 years 1,696,479 Accumulated depreciation (424,931 ) $ 1,271,548 For the six months ended June 30, 2016 depreciation charged to income was $73,200. 12 Table of Contents YILOLIFE INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2017 NOTE C – OPERATING LEASES Office Facility – The Company currently rents office facilities on a month to month basis. The average rent is $10,000 per month. Total rent payments, including those for month to month rentals, amounted to $152,200 and $56,700 for the six months ended June 30, 2017 and June 30, 2016, respectively. NOTE D – FAIR VALUE MEASUREMENTS GAAP provide a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Assets and liabilities that are required to be recorded at fair value in the balance sheet are categorized based on the inputs to valuation techniques as follows: Level 1. These assets and liabilities are where values are based on unadjusted quoted prices for identical assets in an active market that the Company has the ability to access. Level 2. These are assets and liabilities where values are based on the following inputs: · Quoted prices for similar assets or liabilities in active markets. · Quoted prices for identical or similar assets or liabilities in inactive markets. · Inputs other than quoted prices that are observable for the asset or liability. · Inputs which are derived principally from, or corroborated by, observable market data by correlation or other means. Level 3. Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. As of June 30, 2017 and December 31, 2016 the Company had no asset or liabilities that were required to be valued using the fair value hierarchy. The carrying amounts reflected in the balance sheet for cash and cash equivalents and accounts payable and accrued expenses approximate the respective fair values due to the short maturities of those instruments. NOTE E – RELATED PARTY TRANSACTIONS The Company enters into transactions in the normal course of business with Natural Relief Clinic, Inc. (an Arizona Nonprofit Corporation) whose directors share common ownership of Food 2828 LLC and JJ Empire. Food 2828 LLC provides packaging, supplies and contract labor and JJ Empire LLC provides consulting services and leases real-estate and other assets to Natural Relief Clinic, Inc. During the six month periods ended June 30, 2017 and 2016, Company revenues for management services provided to Natural Relief Clinic, Inc. totaled $2,820,261 and $3,628,824 respectively. As of June 30, 2017 and December 31, 2016 the Company had receivables from Natural Relief Clinic of $6,097,826 and $5,950,065, respectively. 13 Table of Contents YILOLIFE INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2017 NOTE F – REVENUE BY SUBSIDIARY Revenue by consolidated subsidiaries were as follows for the six month periods ended June 30, 2017 and 2016: 2017 2016 Food 2 $ 712,428 $ 787,640 YiLo Life Inc. 150,025 150,000 Green Outlet 54,255 46,433 JJ Empire LLC 1,903,553 2,644,751 Total $ 2,820,261 $ 3,628,824 NOTE G – INCOME TAX STATUS In accordance with Financial Accounting Standard Boards ASC Topic 740 Income Taxes the Company recognizes current and deferred income tax balances determined based on the tax rates and laws enacted at the balance sheet date. Deferred taxes are recognized for temporary differences between the basis of assets and liabilities for financial statement and income tax purposes. The differences relate primarily to depreciable assets (using accelerated depreciation methods for income tax purposes) and to the allowance for doubtful accounts (deductible for financial statement purposes but not for income tax purposes). The Company’s provision for income taxes differs from applying the statutory U.S. federal income tax rate to income before income taxes. The primary differences result from providing for state income taxes and from deducting certain expenses for financial statement purposes but not for federal income tax purposes. The provision for income taxes as of June 30, 2017 from continuing operations consists of the following components: Current tax expense: Federal $ 92,662 State 28,956 $ 121,618 The Company follows GAAP related to uncertainty in income taxes, which require that tax positions initially need to be recognized in the financial statements when it is more likely-than-not that the positions will not be sustained upon examination by the tax authorities. As of June 30, 2017 and 2016, the Company had no uncertain tax positions that qualify for either recognition or disclosure in the financial statements. NOTE H – CONCENTRATION OF RISK The Company has risk with respect to revenue, because the Company’s main source of income arises from consulting and management services to the medical marijuana industry. For the six month periods ended June 30, 2017 and 2016 all of the Company’s revenue is derived from a single client who is also a related party. 14 Table of Contents YILOLIFE INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2017 NOTE I – LONG-TERM DEBT The Company has long term debt payable to financial institutions. Notes payable, payable at $2,145 per month, including interest at 1.00% per annum, secured by an automobile and maturing July 2019. 32,572 Less current maturities 17,858 14,714 Aggregate principal payments for the next five years subsequent to June 30, 2017 are as follows: 2018 $ 17,858 2019 14,714 $ 32,572 NOTE J – SUBSEQUENT EVENTS The Company evaluates events occurring subsequent to the date of the financial statements in determining the accounting for and disclosure of transactions and events that affect the financial statements. Management has determined that there were no events that occurred that require additional disclosure. Subsequent events have been evaluated through August 29, 2017, which is the date the financial statements were available to be issued. 15 Table of Contents SUPPLEMENTAL INFORMATION 16 Table of Contents YILOLIFE INC SELLING, GENERAL, AND ADMINISTRATIVE EXPENSES Six months ended June 30, 2017 and June 30, 2016 2017 2016 Advertising $ 27,732 $ 250,001 Auto expenses 6,654 6,640 Bank service charge expense 6,577 0 Computer and internet expense 3,738 1,378 Contract labor 0 1,178 Depreciation 112,967 73,200 Development expenses 71,000 0 Insurance 23,336 39,424 Labels and packaging 29,216 33,585 Legal fees 5,145 300,050 Licenses and permits 35,309 15,657 Maintenance and repairs 31,269 24,305 Meals and entertainment 2,014 4,990 Miscellaneous 5,455 98,405 Postage and delivery fees 1,707 1,012 Professional services 105,344 56,241 Rent 152,200 56,700 Research and development 2,316 44,254 Salaries and wages 915,918 649,776 Security expense 5,616 0 Supplies 153,210 349,699 Taxes – payroll 53,515 70,640 Travel expenses 84,546 96,383 Utility expenses 14,167 2,141 $ 1,848,951 $ 2,175,659 The accompanying independent auditors’ report and notes are an integral part of this schedule. 17 Item 4. Exhibits Exhibit Number Description 2.1 Certificate of Incorporation of the Company (Incorporated by reference to Exhibit 2.1 to the Company’s Form 1-A filed on July 6, 2016) 2.2 Bylaws of the Company (Incorporated by reference to Exhibit 2.2 to the Company’s Form 1-A filed on July 6, 2016) 4.1 Form of Subscription Agreement (Incorporated by reference to Exhibit 4.1 to the Company’s Form 1-A/A filed on September 15, 2016) 6.1 Commercial Lease Agreement, dated January 1, 2014, between JJ Empire, LLC and Community Dental Services of AZ (Incorporated by reference to Exhibit 6.1 to the Company’s Form 1-A/A filed on September 15, 2016) 6.2 Commercial Lease Agreement, dated March 1, 2012, between JJ Empire, LLC and Natural Relief Clinic, Inc. (Incorporated by reference to Exhibit 6.2 to the Company’s Form 1-A/A filed on September 15, 2016) 6.3 Commercial Lease Agreement, dated July 1, 2012, between JJ Empire, LLC and Natural Relief Clinic, Inc. (Incorporated by reference to Exhibit 6.3 to the Company’s Form 1-A/A filed on September 15, 2016) 6.4 Commercial Lease Agreement, dated May 1, 2013, between JJ Empire, LLC and Food 2828, LLC. (Incorporated by reference to Exhibit 6.4 to the Company’s Form 1-A/A filed on September 15, 2016) 6.5 Commercial Lease Agreement, dated May 1, 2013, Food 2828, LLC and Natural Relief Clinic, Inc. (Incorporated by reference to Exhibit 6.5 to the Company’s Form 1-A/A filed on September 15, 2016) 6.6 YiLoLife, Inc. 2016 Equity Incentive Plan, dated January 1, 2016. (Incorporated by reference to Exhibit 6.6 to the Company’s Form 1-A/A filed on September 15, 2016) 6.7 Descriptions of Unwritten Agreements (Incorporated by reference to Exhibit 6.7 to the Company’s Form 1-A/A filed on September 15, 2016) 11.1 Consent of Metz & Associates PLLC 18 SIGNATURES Pursuant to the requirements of Regulation A, the issuer has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YiLoLife Inc. /s/ Carsten Loelke September 22, 2017 Carsten Loelke Chief Executive Officer Pursuant to the requirements of Regulation A, this report has been signed by the following persons on behalf of the issuer and in the capacities and on the dates indicated. /s/ Carsten Loelke September 22, 2017 Carsten Loelke Chief Executive Officer (Principal Executive Officer ) /s/ Terence P. Mullane September 22, 2017 Terence P. Mullane Chief Financial Officer (Principal Accounting and Financial Officer) 19
